

Exhibit 10.33
 
The following is a summary of an oral agreement (the “Oral Agreement”) between
the Holders of 6% Secured Convertible Notes due September 27, 2010 and/or 6%
Secured Convertible Notes due December 20, 2010 (collectively, the “Notes”),
which was made in order to clarify the parties’ intentions with respect to
certain terms of the Notice and Form of Consent and Agreement, filed as Exhibit
10.32 to Tasker Products Corp.’s (the “Company”) quarterly report on Form 10-Q
(the “10-Q”). The Oral Agreement clarifies that the parties’ intentions with
respect to numbered paragraph (ii), when read in conjunction with the paragraph
immediately following the numbered paragraphs, of the Notice and Form of Consent
can be summarized as follows:
 
The conversion price adjustments applicable to the Notes that would otherwise be
made in connection with the Qualified Raise, the Revolving Financing, and the
Bridge Loans (all as defined in the 10-Q) have been waived in favor of a new
conversion price as follows: (A) in the event that the conversion price for the
notes expected to be issued in connection with the Qualified Raise, the
Revolving Financing and the Bridge Loans is greater than or equal to $0.040 per
share, the new conversion price is reduced to $0.044 per share, and the
effective date for this new conversion price is July 30, 2008; (B) in the event
that the conversion price for the notes expected to be issued in connection with
the Qualified Raise, the Revolving Financing and the Bridge Loans is less than
$0.040 per share, the new conversion price will be further reduced to the price
that equals the product of the conversion price of such notes multiplied by 1.1.